 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 1 of 9 PageID 1



                               DDUNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

    DONALD PIERPOINT,

               Plaintiff,
                                                         CASE NO.:
    vs.

    MINEO & FAMILY ENTERPRISES,
    INC. d/b/a ORIGINAL PIZZA &
    RESTAURANT, a Florida Profit
    Corporation, GIANCARLO
    AMENTA, Individually, 318
    VENTURES LLC, a Florida Limited
    Liability Company and JOSE
    ESCALERA, Individually

               Defendant.                        /

                            COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, DONALD PIERPOINT, (“Plaintiff”), was an employee of Defendant, MINEO

& FAMILY ENTERPRISES, INC. d/b/a ORIGINAL PIZZA & RESTUARANT (“MINEO”),

GIANCARLO AMENTA (“AMENTA”), 318 VENTURES LLC (“VENTURES”) and JOSE

ESCALERA (“ESCALERA”) (hereafter collectively as “Defendants”), and brings this action for

unpaid overtime compensation, liquidated damages, declaratory relief and other relief under the

Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (the “FLSA”).

                                          INTRODUCTION

          1.      Plaintiff brings this action pursuant to 29 U.S.C. § 216(b) and 29 U.S.C. § 207(a).

          2.      The Fair Labor Standards Act was passed in 1938. Its principle purpose was to

protect all covered workers from substandard wages and oppressive working hours, labor

conditions that are detrimental to the maintenance of minimum standards of living necessary for




                                                     1
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 2 of 9 PageID 2



health, efficient, and the general well-being of workers. Barrentine v. Arkansas-Best Freight

System, Inc., 450 U.S. 728, 739, 101 S.Ct. 1437, 1444 (1981).

       3.      Section 7(a) of the FLSA requires payment of time-and-one-half an employee’s

regular hourly rate whenever a covered employee works in excess of forty (40) hours per work

week. 29 U.S.C. § 207(a).

       4.      The liquidated damages provision of the FLSA constitutes a congressional

recognition that failure to pay the statutory minimum on time may be so detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and the general

well-being of workers and to the free flow of commerce, that double payment must be made in

the event of a delay in order to insure restoration of the worker to that minimum standard.

Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707-08, 65 S.Ct. 895, 902 (1945).

       5.      To the extent any partial payments have been made by Defendants to Plaintiff of

the disputed amounts at the time of the filing of this complaint, this action seeks to recover

judgment in favor of Plaintiff and against Defendants as well as all remaining damages,

including but not limited to liquidated damages and reasonable attorneys’ fees and costs. Id.

                                JURISDICTION AND VENUE

       6.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief and reasonable attorney’s fees and costs.

       7.      This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

       8.      At all times material hereto, Plaintiff was a resident of Pinellas County, Florida.




                                                 2
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 3 of 9 PageID 3



       9.     Defendant, MINEO, a Florida Profit Corporation, conducts business in, Pinellas

County, Florida, therefore venue is proper in the Middle District of Florida, Tampa Division,

pursuant to 28 U.S.C. § 1391(b)(1) & (c).

       10.    Defendant, VENTURES, a Florida Limited Liability Company, conducts business

in, Pinellas County, Florida, therefore venue is proper in the Middle District of Florida, Tampa

Division, pursuant to 28 U.S.C. § 1391(b)(1) & (c).

                                            PARTIES

       11.    Defendant, MINEO, a Florida Profit Corporation, was in the business of operating

a pizzeria and restaurant located at 19525 Gulf Blvd., Indian Shores, Florida 33785.

       12.    Defendant, VENTURES, a Florida Limited Liability Company, is in the business

of operating a pizzeria and restaurant located at 19525 Gulf Blvd., Indian Shores, Florida 33785.

See Defendant’s website at http://originalpizzaindianshores.com/.

       13.    At all times relevant to this action, AMENTA was an individual resident of the

State of Florida, who owned and/or operated MINEO, and who regularly exercised the authority

to: (a) hire and fire employees of MINEO; (b) determine the work and pay schedules for the

employees of MINEO; (c) control the finances and operations of MINEO; and (d) was

responsible for the overall business operations of MINEO.

       14.    At all times relevant to this action, ESCALERA was an individual resident of the

State of Florida, who owned and/or operated MINEO and VENTURES, and who regularly

exercised the authority to: (a) hire and fire employees of MINEO and VENTURES; (b)

determine the work and pay schedules for the employees of MINEO and VENTURES; (c)

control the finances and operations of MINEO and VENTURES; and (d) was responsible for the

overall business operations of MINEO and VENTURES.                  Upon information and belief,




                                                3
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 4 of 9 PageID 4



ESCALARA and VENTURES purchased all or substantially all of MINEO’s assets and

ownership interests in the subject pizzeria located at 19525 Gulf Blvd., Indian Shores, Florida

33785, at some point in 2019.

       15.     Defendants are and/or were “joint-employers” of Plaintiff because Defendants

exercised full control over the manner in which Plaintiff performed his duties, set his schedule,

provided him with all the necessary supplies and tools to complete his work, had the authority to

hire/fire Plaintiff, had the authority to discipline Plaintiff, determined his rate of pay and method

of payment, and maintained Plaintiff’s employment records. As such, all Defendants are jointly

and severally liable under the FLSA for any and all of Plaintiff’s claims and/or damages.

       16.     The Plaintiff in this action was employed by Defendants as an hourly paid

chef/cook from on or around July 2012 to present earning up to $12.00 per hour for all hours up

to and including forty (40) in each workweek, but who did not receive pay at time and one-half

times his regular rate of pay for his hours worked in excess of forty (40) hours per week during

one or more workweeks.

                                           COVERAGE

       17.     At all material times during the last three years, Defendants were an enterprise

covered by the FLSA, and as defined by 29 U.S.C. § 203(r) and 203 (s).

       18.     At all material times during the last three years, Defendants were an employer as

defined by 29 U.S.C. § 203(d).

       19.     Based upon information and belief, Defendants have had an annual gross volume

of sales made or business done of not less than $500,000 (exclusive of excise taxes at the retail

level which are separately stated) during the relevant time period.




                                                 4
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 5 of 9 PageID 5



       20.     At all times material, Defendants have been an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of Section 203(s)(1) of the

FLSA, in that the company had two or more employees:

               a. Engaged in commerce; or

               b. Engaged in the production of goods for commerce; or

               c. Handling, selling or working on goods or materials that have been moved in

                  or produced for commerce. (i.e. ingredients, materials, cooking equipment

                  and/or cookware).

       21.     Therefore, Defendants is an enterprise covered by the FLSA, and as defined by 29

U.S.C. §203(r) and 203(s).

       22.     In addition, during Plaintiff’s employment, Defendants employed at least two

employees who were engaged in interstate commerce and/or handled goods, materials and

supplies which travelled in interstate commerce, including, but not limited to, ingredients,

materials, cooking equipment and/or which were used to run the business. Therefore, at all

relevant times, Plaintiff has or had individual coverage under the FLSA.

                                GENERAL ALLEGATIONS

       23.     Defendant, MINEO, is a company classified as, among other things, a

pizzeria/restaurant company.

       24.     Defendant, AMANTA, is an individual person who owns and operates the day-to-

day operations of the subject pizzeria/restaurant company which employs and/or employed

Plaintiff and is/was an “employer” of Plaintiff within the meaning of the FLSA.

       25.     Defendant, VENTURES, is a company classified as, among other things, a

pizzeria/restaurant company.




                                                5
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 6 of 9 PageID 6



        26.    Defendant, ESCALARA, is an individual person who owns and operates the day-

to-day operations of the subject pizzeria/restaurant company which employs and/or employed

Plaintiff and is/was an “employer” of Plaintiff within the meaning of the FLSA.

        27.    Accordingly, Defendants were and/or are collectively and/or separately an

“employer” of Plaintiff within the meaning of the FLSA.

        28.    Plaintiff was and/or is an “employee” of Defendants within the meaning of the

FLSA.

        29.    Plaintiff performed chef/cook duties for Defendants.

        30.    Plaintiff worked in this capacity from approximately July 2012 through present.

        31.    Plaintiff earned an hourly rate in exchange for work performed during the last

three (3) years.

        32.    Plaintiff routinely worked in excess of forty (40) hours per week as part of his

regular job duties.

        33.    Despite working more than forty (40) hours per week during one or more

workweeks, Defendants failed to pay Plaintiff overtime compensation at a rate of time and one-

half times his regular rate of pay for hours worked over forty (40) in a workweek, contrary to

207 (a) of the FLSA.

        34.    Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay proper overtime compensation to Plaintiff.

        35.    Defendants did not act in good faith or reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. § 201, et seq., (c)

Department of Labor Wage & Hour Opinion Letters or (d) the Code of Federal Regulations.




                                                 6
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 7 of 9 PageID 7



       36.     Defendants have acted willfully in failing to pay Plaintiff in accordance with the

law.

       37.     Defendants failed to maintain proper time records as mandated by law.

       38.     Defendants failed to post informational posters as required by law advising its

employees of their rights under the FLSA.



               COUNT I - RECOVERY OF OVERTIME COMPENSATION

       39.     Plaintiff reincorporates and readopts all allegations contained within Paragraphs

1-34 above.

       40.     Plaintiff was entitled to be paid time and one-half of his regular rate of pay for

each hour worked in excess of forty (40) per workweek.

       41.     During the relevant time period (last three years) during his employment with

Defendants, Plaintiff worked overtime hours, but was not paid time and one-half compensation

for same during one or more workweeks.

       42.     Defendants had knowledge of the overtime hours worked by Plaintiff. Plaintiff

routinely complained to Defendants regarding the fact that he was not being paid time and one-

half compensation for all hours worked over forty within a workweek, but Defendants still

refused to pay Plaintiff in accordance with the FLSA.

       43.     Defendants were aware of laws which required employees to be paid at time and

one half their regular rate of pay for hours worked over forty (40) within a workweek.

       44.     As a result of Defendants’ intentional, willful, and unlawful acts in refusing to

pay Plaintiff time and one-half of his regular rate of pay for each hour worked in excess of forty




                                                7
 Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 8 of 9 PageID 8



(40) per workweek in one or more workweeks, Plaintiff has suffered damages, plus incurring

reasonable attorneys’ fees and costs.

       45.     As a result of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

liquidated damages.

       46.     Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

       WHEREFORE, Plaintiff respectfully requests that judgment be entered in his favor

against Defendants;

               a. Awarding Plaintiff overtime compensation in the amount due to him for the

                   time worked in excess of forty (40) hours per workweek as allowable under

                   the FLSA statute of limitations period;

               b. Awarding Plaintiff liquidated damages in an amount equal to the overtime

                   award, or alternatively, awarding pre-judgment interest;

               c. Awarding reasonable attorney’s fees and costs and expenses of the litigation

                   pursuant to 29 U.S.C. §216(b); and

               d. Ordering any other further relief the Court deems just and proper.

                                         JURY DEMAND

       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.



Dated: August 29, 2019                        Respectfully submitted by,



                                              /s/ Gregory R. Schmitz
                                              GREGORY R. SCHMITZ, ESQ.
                                              Florida Bar No.: 0094694
                                              20 North Orange Avenue, 15th Floor



                                                  8
Case 8:19-cv-02177-MSS-AEP Document 1 Filed 08/29/19 Page 9 of 9 PageID 9



                                 Orlando, Florida 32801
                                 Telephone: (407) 204-2170
                                 Facsimile: (407) 245-3401
                                 E-mail: gschmitz@forthepeople.com
                                         mbarreiro@forthepeople.com
                                 Attorney for Plaintiff




                                    9
